DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (2007/0231826).
Re claim 1, Huber et al. disclose a)    forming a plurality of chips (10), each comprising:
-    a plurality of electric connection areas (24) arranged on a connection surface of the chip, and

-    a plurality of electric connection areas (84) arranged on a connection surface of the transfer substrate, and
-    at least one second pad (76) arranged in the vicinity of the connection surface of the transfer substrate, one of the first and second pads being a permanent magnet and the other of the first and second pads being either a permanent magnet or made of a ferromagnetic material; and
c)    affixing the chips (10) to the transfer substrate (20) by direct bonding (Fig. 2) to electrically connect the electric connection areas (24) of each chip to the corresponding electric connection areas (84) of the transfer substrate, by using the magnetic force between the first (14) and second (76) pads to align the electric connection areas of the chips with the corresponding electric connection areas of the transfer substrate.

	Re claim 2, Huber et al. disclose wherein, in each chip (10), the first pad (14) emerges on the side of the connection surface of the microchip (Fig. 2).
	Re claim 5, Huber et al. disclose wherein the second pads (76) emerge on the side of the connection surface of the transfer substrate (20) (Fig. 2).
	Re claim 8, Huber et al. disclose wherein the electric connection areas (84) of the transfer substrate (20) protrude from the connection surface of the transfer substrate (Fig. 2).
	Re claim 14, Huber et al. disclose an emissive display comproising LEDs fromed by the method of claim 1 (Fig. 18 & [0072]).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (2018/0033773).
Re claim 1, Huber et al. disclose a)    forming a plurality of chips (10), each comprising:
-    a plurality of electric connection areas (116) arranged on a connection surface of the chip, and
-    at least one first pad (120) arranged in the vicinity of the chip connection surface; b)    forming a transfer substrate (20) comprising, for each chip:
-    a plurality of electric connection areas (216) arranged on a connection surface of the transfer substrate, and
-    at least one second pad (220) arranged in the vicinity of the connection surface of the transfer substrate, one of the first and second pads being a permanent magnet and the other of the first and second pads being either a permanent magnet or made of a ferromagnetic material; and
c)    affixing the chips (10) to the transfer substrate (20) by direct bonding to electrically connect the electric connection areas (116) of each chip to the corresponding electric connection areas (216) of the transfer substrate, by using the magnetic force between the first (120) and second (220) pads to align the electric connection areas of the chips with the corresponding electric connection areas of the transfer substrate (Fig. 1F).

	Re claim 7, Huang et al. disclose wherein , in each chip, the connection surface of the transfer substrate (20) is planar, the electric connection areas (216) of the transfer substrate being flush with an external surface of a passivation layer (218) of the transfer substrate.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. as applied to claims 1, 2, 5, 8 and 14 above, and further in view of Kang et al. (WO2005/122706).
Re claim 3, Huber et al. does not disclose wherein, in each chip the first pad is buried under the connection surface of the chip.
Kang et al. disclose wherein, in each chip the first pad (200) is buried under the connection surface of the chip (Fig. 20 & [107]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huber et al. and Kang et al. to enable the first pad connection of Huber et al. to be form according to Kang et al. device in order to induce a larger magnetic force in the lower direction ([107 &60] of Kang et al.).
Re claim 6, Kang et al. disclose wherein the second pads are buried under the connection surface of the transfer substrate (Fig. 20 & [107]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. as applied to claims 1, 2, 5, 8 and 14 above, and further in view of Teshirogi et al. (2007/0231961).
Re claims 9 and 10, Huber et al. does not disclose wherein: at the end of step a), the chips are arranged on a support substrate with a pitch between chips smaller than the pitch between chips of the final display device; and at step c), a plurality of chips are selectively separated from the support substrate at the pitch of the final display device and affixed to the transfer substrate at this same pitch; wherein: at the end of step a), the chips are only laid, with no bonding, on the support substrate; and at step c), the transfer substrate is brought above the chips, with its connection surface facing the connection surfaces of the chips, to simultaneously collect a plurality of chips at the pitch of the final display device.
Teshirogi et al. disclose wherein carrier substrate (51) stretched so that the spacing between chips corresponds to the mounting spacing in the transfer substrate (40) ~ hence spacing between chips before stretching (Fig. 2B) are smaller than the final 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huber et al. and Teshirogi et al. to enable the chips spacing of Huber et al. to be form according to the teachings of Teshirogi et al. in order to align the chips with the positions in the transfer substrate ([0148] of Teshirogi et al.).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. as applied to claims 1, 2, 5, 8 and 14 above, and further in view of Teshirogi et al. (2007/0231961) and Shimada et al. (EP 2667422).
The combination of Huber et al. and Teshirogi et al. does not disclose wherein the support substrate comprises cavities having the chips arranged therein so that the chips are laterally held by the cavity walls.
Shimada et al. disclose wherein the support substrate comprises cavities having the chips arranged therein so that the chips are laterally held by the cavity walls (Figs. 14A & 14B, [0084]-[0086]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huber et al., Teshirogi et al. and Shimada et al. to arrange the chips in cavities of the support substrate as taught in Shimada et al. to be form in the combination to prevent the chip to be bonded to the tape, improving the manufacturing efficiency and causing less damage to the chip during the process.


Furthermore,  notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. as applied to claims 1, 2, 5, 8 and 14 above, and further in view of Li et al. (2016/0155892).
Huber et al. does not disclose wherein each chip comprises a stack of a LED and of an active circuit for controlling the LED.
Li et al. disclose wherein each chip comprises a stack of a LED and of an active circuit for controlling the LED (abstract).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huber et al. and Li et al. to enable the stack LED configuration of Li et al. to be applied in Huber et al. to improve alignment when mounting chips consisting of a stack of LED and of an active control circuit. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	January 14, 2021